DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation “a ceramic matrix” which renders the claim indefinite because it is unclear whether this is the same or different than the “electrically insulating material” as previously recited in claim 1. For purposes of examination, this will be treated as being the same as the “electrically insulating material” as previously recited in claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette (US 20020133149) in view of Diederich et al. (US 20070032785) (“Diederich”) and in further view of Conley et al. (US 20140039493) (“Conley”).
Regarding claim 1, Bessette teaches an end effector of an electrosurgical device (see Figs. 39A-39B), the end effector comprising: a distal fluid discharge port (see distal end of fluid delivery channel 1434, Fig. 39A) in fluid communication with a first fluid path (see proximal end of fluid delivery channel 1434, Fig. 39A); a distal fluid aspiration port in fluid communication with a second fluid path (see distal end of suction lumen, [0109]); a first electrode (see treatment unit 1420a, Figs. 39A-39B) and a second electrode (see treatment unit 1420c, Fig. 39B); and a diverter disposed between the first electrode and the second electrode (see fluid delivery channel 1438, Figs. 39A-39B), wherein the diverter comprises: a planar top surface (see surface of 1436a facing 1420a, Fig. 39B); a planar bottom surface in opposition to the planar top surface (see surface of 1436c facing 1420c, Fig. 39B); a first terminal lateral side (see lateral side of 1438 between 1436a and 1436b, Fig. 39B) in mechanical communication with an inner side of an exposed longitudinal extent of the first electrode (both structures are connected to the same instrument, and therefore are in mechanical communication with one another, see Fig. 39B); a second terminal lateral side (see lateral side of 1438 between 1436c and 1436d, Fig. 39B) in mechanical communication with an inner side of an exposed longitudinal extent of the second electrode (both structures are connected to the same 
Diederich teaches an end effector of an electrosurgical device (see Figs. 6-8) comprising a porous material having an electrically insulating material matrix (see ceramic open-cell porous material, [0057]) and a plurality of voids disposed therein (see open cells of the ceramic open-cell porous material, [0057]), and wherein the plurality of voids is fluidically coupled to the distal fluid discharge port (see [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the diverter as taught by Bessette to comprise a electrically insulating porous material as claimed in light of Diederich, the motivation being to provide the additional benefits of insulating the area between the electrodes to reduce arcing and provide a capillary fluid container (see Diederich [0057]). However, Bessette in view of Diederich fails to teach wherein the diverter is rectangular with the planar bottom surface being in opposition to the planar top surface.
Conley teaches an end effector of an electrosurgical device (see Fig. 24) comprising a distal fluid discharge port (see fluid delivery outlet 136) and a fluid diverter positioning in front of the fluid diverter (see longitudinally orientated elongated blade shaped member 170) with a planar body. Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have formed the diverter as taught In re Dailey et al., 149 USPQ 47. See MPEP 2144.04(IV)(B).
Regarding claim 2, Bessette in view of Diederich and Conley further teaches wherein the plurality of voids is configured to direct a fluid from the distal fluid discharge port to an exterior portion of the rectangular diverter (see Bessette: fluid flow in Fig. 39B and Diederich: “capillary fluid container”, [0057]; connections to 812 and 818, Fig. 8).
Regarding claims 3 and 4, Bessette in view of Diederich and Conley further teaches wherein the exterior portion of the rectangular diverter comprises the planar top surface of the rectangular diverter or wherein the exterior portion of the rectangular diverter comprises one or more of the terminal lateral sides of the rectangular diverter (as a result of the above modification in view of Conley, this is considered met by fluid flow across the top surface and lateral sides of the rectangular diverter as well as the capillary fluid mechanism of the material of the rectangular diverter in the suggested device).
Regarding claim 8, Diederich further teaches wherein the matrix comprises a ceramic matrix (see ceramic open-cell porous material, [0057]).
Regarding claim 10, Bessette further teaches wherein the distal fluid aspiration port is configured to remove a material from an area proximate to the rectangular .
Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive.
In response to Applicant's arguments against the references individually (see arguments directed Conley, Remarks pg. 10), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rectangular diverter and electrically insulating material limitations are derived from different references and Applicant has only addressed one of these references. Specifically, Diederich is relied upon for the teaching of a fluid diverter comprising an electrically insulating material and Conley is relied upon for the teaching of a rectangular fluid diverter having a planar top and planar bottom in opposition to the planar top.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
       /JAYMI E DELLA/       Primary Examiner, Art Unit 3794